[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR JUDGMENT
Plaintiff's motion for judgment is denied without prejudice. CT Page 9074
Plaintiff seeks a judgment for possession of leased equipment and compensation for the unpaid rental for the balance of the lease term. The equipment has not yet been repossessed. In the proposed judgment file submitted by the plaintiff, plaintiff proposes to give defendant credit for any sums which may be received from the sale or rental of the equipment.
An action of repleven is the appropriate cause of action for the recovery of goods which are wrongfully detained. Gen. Stat. 52-515. The plaintiff has not followed the procedures and safeguards which are applicable to an action of repleven. See Gen. Stats. 52-515 through 52-531.
THIM, JUDGE.